COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


                                                        §                  No. 08-22-00031-CR

  IN RE                                                 §                     Appeal from the

  JOE FEIJOO,                                           §                   205th District Court

                                     Relator.           §               of El Paso County, Texas

                                                        §                    (TC# 70264-205)


                                      MEMORANDUM OPINION

        Relator Joe Feijoo, pro se, has filed a mandamus petition against the 205th District Court,

alleging that the trial court had no jurisdiction to convict him of any criminal charges because an

assistant district attorney had declined to prosecute him on another charge in 1991.1 The petition

for writ of mandamus is denied.

        Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by




1 We denied a previous mandamus based on the same allegations. Feijoo v. State, No. 08-19-00314-CR, 2020 WL
401835 (Tex.App. –El Paso Jan. 24, 2020 no pet.)(orig. proceeding)(mem. op. not designated for publication); see
also Feijoo v. State, No. 08-12-00015-CR, 2012 WL 341662 (Tex.App.—El Paso Feb. 1, 2012 pet. ref’d.)(mem. op.
not designated for publication).

                                                       1
appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding). The burden is on relator

to show he is entitled to mandamus relief. See In re Ford Motor Company, 165 S.W.3d 315, 317

(Tex. 2005)(orig. proceeding). After reviewing the mandamus petition and record, we conclude

that Relator has failed to show that he is entitled to mandamus relief. Accordingly, we deny the

petition for writ of mandamus.


                                             YVONNE T. RODRIGUEZ, Chief Justice
February 4, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  2